          Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 1 of 14



Approved:
            MATTHEW LAROCHE / JASON A. RICHMAN
            Assistant United States A~torneys

Before:     THE HONORABLE BARBARA MOSES
            United States Magistrate Judge                                5
 ---------~~~~~~~~-~~~~~~~~-~~-~~~-~-:19MAG 37 0
                                                                          1


                                                                              •
                                               SEALED COMPLAINT
 UNITED STATES OF AMERICA
                                               Violations of
                   -v. -                       18 u.s.c. § 924(0); 21
                                               u.s.c. § 963
MARIO AMILCAR ESTRADA ORELLANA, and :
JUAN PABLO GONZALEZ MAYORGA,
                                               COUNTY OF OFFENSE:
                     Defendants.               NEW YORK


 -----------------------------------x
SOUTHERN DISTRICT OF NEW YORK, ss.:

          FRANCIS J. CUCCI, being duly sworn, deposes and says
that he is a Special Agent with the Drug Enforcement
Administration ("DEA"), and charges as follows:

                               COUNT ONE
                   (Narcotics Importation Conspiracy)

          1.   From at least in or about December 2018, up to
and including in or about April 2019, in the Southern District
of New York, Guatemala, and elsewhere, MARIO AMILCAR ESTRADA
ORELLANA and JUAN PABLO GONZALEZ MAYORGA, the defendants, and
others known and unknown, intentionally and knowingly did
combine, conspire, confederate and agree together and with each
other to violate the narcotics laws of the United States.

          2.     It was a part and an object of the conspiracy
that MARIO AMILCAR ESTRADA ORELLANA and JUAN PABLO GONZALEZ
MAYORGA, the defendants, and others known and unknown, would and
did knowinglY''-and intentionally import into the United States
and into the_ customs territory of the United States from a place
outside thereof a controlled substance, in violation of Title
21, United States Code, Sections 952(a) and 960(a) (1).
       Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 2 of 14



              3.    It was further a part and an object of the
conspiracy that MARIO AMILCAR ESTRADA ORELLANA and JUAN PABLO
GONZALEZ MAYORGA, the defendants, and others known and unknown,
would and did manufacture, distribute, and possess with intent
to distribute a controlled substance, intending, knowing, and
having reasonable cause to believe that such substance would be
unlawfully imported into the United States and into waters
within a distance of 12 miles of the coast of the United States,
in violation of Title 21, United States Code, Sections 959{a) .
and 9 6 O (a) ( 3 )

            4.  The controlled substance that MARIO AMILCAR
ESTRADA ORELLANA and JUAN PABLO GONZALEZ MAYORGA, the
defendants, and others known and unknown, conspired to
(i) import into the United States and into the customs territory
of the United States from a place outside thereof, and
(ii) manufacture and distribute, intending, knowing, and having
reasonable cause to believe that such substance would be
unlawfully imported into the United! States and into waters
within a distance of 12 miles of tlh~ coast of the·United States
from a place outside thereof, was !f~~e kilograms and more of
mixtures and substances contfi·ining: a 1detectable amount of
cocaine, in violation of TitQe 21, pnited States Code, Section
960(b) (1) (B).               ;!     Ii :
                                        ;I :
           (Title 21, United States :code, Section 963.)
                               I         !
                            COUNT TWO
 (Conspiracy to Possess, Carry, and Use Machine Guns During and
            in Relation to a Drug Trafficking Crime)

          5.   From at least in or about December 2018, up to
and including in or about April 2019, in the Southern District
of New York, Guatemala, and elsewhere, MARIO AMILCAR ESTRADA
ORELLANA and JUAN PABLO GONZALEZ MAYORGA, the defendants, and
others known and unknown, intentionally and knowingly combined,
conspired, confederated, and agreed together and with each other
to violate Title 18, United States Code, Section 924(c).

          6.   It was a part and an object of the conspiracy
that MARIO AMILCAR ESTRADA ORELLANA and JUAN PABLO GONZALEZ
MAYORGA, the defendants, and others known and unknown, would and
did, during and in relation to a drug trafficking crime for
which they may be prosecuted in a court of the United States, to
wit, the narcotics importation conspiracy charged in Count One
of this Complaint, knowingly use and carry firearms, and, in
furtherance of such drug trafficking crime, know~ngly possess


                                    2
       Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 3 of 14



firearms, including machineguns that were capable of
automatically shooting more than one shot, without manual
reloading, by a single function of the trigger, as well as
destructive devices, in violation of Title 18, United States
Code, Sections 924 (c) (1) (A) (i) and 924 (c) (1) (B) (ii).

         (Title 18, United States       ~ode,   Section 924(0) .)
                                        I

          The bases for my knowledge and for the         ~oregoing
charge are, in part, as follows:

          7.   I am a Special Agent with the DEA, and I have
been involved in the investigation of the above-described
offense. The information contained in this Complaint is based
upon my personal knowledge and participation in this
investigation, as well as on my conversations with other law
enforcement agents and my examination of reports and records.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.
Where figures, calculations, and dates are set forth herein,
they are approximate, unless stated otherwise.

                Overview of the ESTRADA Conspiracy

          8.   Since in or about December 2018, the DEA has been
investigating several individuals (the "Estrada Conspiracy") who
attempted to solicit funding from international drug cartels to
support the Guatemalan Presidential campaign (the "Estrada
Campaign") of MARIO AMILCAR ESTRADA ORELLANA, the defendant.
During certain of these negotiations, members of the Estrada
Conspiracy interacted with purported members and associates of
the Sinaloa Cartel - a powerful international drug-trafficking
organization based in Mexico - who were, in fact, confidential
sources (the "CSes") acting at the direction of the DEA. During
the course of meetings and other communications between the
CSes, ESTRADA, JUAN PABLO GONZALEZ MAYORGA, the defendant, and
other members of the Estrada Conspiracy, the following took
place, in part and among other things:

            a.    ESTRADA and GONZALEZ requested millions of
dollars in drug proceeds from the Sinaloa Cartel to support the
Estrada Campaign.   In exchange for financial support from the
Sinaloa Cartel, ESTRADA and GONZALEZ agreed that if ESTRADA was


                                    3
       Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 4 of 14



elected president of Guatemala, ESTRADA would provide Guatemalan
state-sponsored support to the Sinaloa Cartel's drug-trafficking
activities. Among other things, ESTRADA and GONZALEZ agreed to
provide the Sinaloa Cartel with unfettered access to Guatemalan
airports and maritime shipping locations so that the cartel
could transport ton quantities of cocaine through Guatemala and
ultimately into the United States.  ESTRADA also ~ffered to
appoint members of the Sinaloa Cartel to high-ranking Government
positions in Guatemala so that the CSes would be positioned to
advance the Sinaloa Cartel's drug-trafficking activities.

               b. ESTRADA and GONZALEZ directed the CSes to hire
hitmen to assassinate political rivals to ensure that ESTRADA
was elected president of Guatemala.   In particular, ESTRADA and
GONZALEZ identified specific targets by name and agreed to
provide the hitmen with firearms, including AK-47s, to carry out
the murders . 1

                 Origins of the ESTRADA Conspiracy

           9.  Based on my involvement in this investigation, my
conversations with others, including law enforcement officers,
and my review of open source reporting, I know, among other
things, that MARIO AMILCAR ESTRADA ORELLANA, the defendant, is
currently a candidate to become president of Guatemala, the
election of which is to be held in or about June 2019, and that
ESTRADA represents a particular political party in Guatemala
( "Party-1") .

          10. Based on my involvement in this investigation,
including my conversations with a confidential source ("CS-1") 2 ,
my review of recordings and draft transcripts of meetings in
which CS-1 has participated, and my review of draft translations
of messages sent and received by CS-1, I have learned the
following, in substance and in part:


1 The DEA promptly notified local authorities about these
threats.

2 CS-1 has been a paid law enforcement source since approximately
2016. Al~ actions by CS-1 described herein were taken at the
direction of law enforcement officials unless otherwise noted.
Information provided by CS-1 has been deemed reliable and has
sometimes been corroborated by independent evidence, including
recordings, surveillance, and other source information. ·


                                    4
         Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 5 of 14



             a.   On or about January 6, 2019, CS-1 met with JUAN
PABLO GONZALEZ MAYORGA, the defendant, at GONZALEZ'S office in
the vicinity of Guatemala City, Guatemala (the "January 6
Meeting"). During the January 6 Meeting, the following occurred,
in substance and in part:

                 i. GONZALEZ explained to CS-1 that GONZALEZ was
an active member of Party-1 in Guatemala, and that Party-l's
presidential candidate was MARIO AMILCAR ESTRADA ORELLANA, the
defendant.

                ii. GONZALEZ told CS-1 that the Estrada Campaign
needed funding from a drug cartel to be competitive in the
upcoming presidential election, and he asked if CS-1 knew of any
drug cartels that would be interested in providing such funding.
GONZALEZ also stated that ESTRADA, if elected president of
Guatemala, would use various government agencies to support the
cartel's drug-trafficking activities in Guatemala.  For example,
GONZALEZ told CS-1 that, if a drug cartel provided funding to
tpe Estrada Campaign and ESTRADA won, the Cartel would have
direct influence on the appointed secretaries of the Interior,
which oversees the police, and Defense, which oversees the
military.

             b.   The next day, on or about January 10, 2019, CS-
1 met with GONZALEZ and ESTRADA in the vicinity of Guatemala
City, Guatemala (the "January 10 Meeting") . 3 During the January
10 Meeting, the following occurred, in substance and in part:

                 i. CS-1, GONZALEZ, and ESTRADA discussed
whether cs-1 had access to a drug cartel that could provide
funding to the Estrada Campaign. They further discussed that
the money would potentially come from the sale of narcotics.

                ii. CS-1 told ESTRADA that CS-l's contacts in
the Sinaloa Cartel could provide funding, but that the cartel
had concerns about whether ESTRADA, if elected president, could
provide the cartel with access to the Government of Guatemala.
ESTRADA responded that, if elected, ESTRADA would appoint
members of the Sinaloa Cartel to the Ministry of the Interior,
the Ministry of Defense, and to positions controlling
Guatemala's seaports and airports.  ESTRADA also asked that CS-1
provide the names of three potential candidates for each
position so ESTRADA could choose between them.


3   The January 6 Meeting and the January 10 Meeting were both
unr@cord8d.
                                      5
       Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 6 of 14



The Defendants Meet Purported Sinaloa Cartel Representative CS-2

          11. On or about February 7, 2019, JUAN PABLO GONZALEZ
MAYORGA, the defendant, met with CS-1 and a second confidential
source involved in this investigation ("CS-2") 4 in the vicinity
of Guatemala City, Guatemala (the "February 7 Meeting") .s The
February 7 Meeting was audio and video recorded.   Based on my
conversations with CS-1 and CS-2, my review of the recording of
the February 7 Meeting, and my review of a draft trariscript of
the February 7 Meeting, I have learned the following, in
substance and in part:

             a.   GONZALEZ explained that he and his family had a
long history in Guatemalan politics. GONZALEZ detailed the
current landscape of the presidential election and why GONZALEZ
believed that MARIO AMILCAR ESTRADA ORELLANA, the defendant, had
a good chance to win if the Sinaloa Cartel funded the campaign.

             b.   GONZALEZ also asked whether CS-1 and CS-2 could
assassinate certain other political rivals who were threats to
win the election. GONZALEZ stated that it "wouldn't be
difficult" to kill a particular candidate because the candidate
was "hated" but cautioned that another candidate was "well
protected." GONZALEZ also stated that the Estrada Campaign
"would pay you to do it" if the CSes carried out the requested
murders.

             c.   GONZALEZ, CS-1, and CS-2 then discussed meeting
with ESTRADA the following day.   GONZALEZ told CS-1 and CS-2 to
tell ESTRADA "[t]his is what I want, I want the Interior, I want
defense, I want the airports .    . and the Ports," referring to
the various branches of the government of Guatemala that the
Sinaloa Cartel would seek to control if ESTRADA was elected
president.

4 CS-2 has been a paid law enforcement source since approximately
2008. All actions by CS-2 described herein were taken at the
direction of law enforcement officials unless otherwise noted.
Information provided by CS-2 has been deemed reliable and has
sometimes been corroborated by independent evidence, including
recordings and other source information.

s The February 7 Meeting, and the below-described meetings, took
place predominantly in Spanish. The quotations and summaries
contained herein are draft translations prepared by a DEA
linguist and are subject to revision upon further review.


                                    6
       Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 7 of 14




          12. The following day, on or about February 8, 2019,
MARIO AMILCAR ESTRADA ORELLANA and JUAN PABLO GONZALEZ MAYORGA,
the defendants, met with CS-1 and CS-2 in the vicinity of
Guatemala City, Guatemala (the "February 8 Meeting"). This
meeting was audio and video recorded.  Based on my review of the
recordings of the February 8 Meeting, my review of draft
transcripts of the February 8 Meeting, and my conversations with
CS-1 and CS-2, I have learned that during the course of the
February 8 Meeting, the following occurred, in substance and in
part:

             a.   CS-2 told the defendants that Cq-2 represented
Ismael Mayo Zambada, the leader of the Sinaloa Cartel, and .that
Zambada was interested in contributing to ESTRADA'S campaign in
exchange for ESTRADA supporting the cartel's drug-trafficking
activities in Guatemala.

             b.   ESTRADA told CS-1 and CS-2 that he could win
the election if the cartel provided the Estrada Campaign with
approximately 10 to 12 million U.S. dollars.   ESTRADA explained
that he needed to deliver a sizeable amount of money to each of
the 22 districts in Guatemala so that he could obtain the
necessary votes in each district and that he was planning to
hire an individual for approximately $2 million dollars to help
build the Estrada Campaign's online presence.

             c.   The group then discussed how the Sinaloa Cartel
would deliver the money to ESTRADA.   CS-2 stated that the
Sinaloa Cartel would send approximately $30 million worth of
high-quality cocaine to New York, and that approximately $15
million of the proceeds of that cocaine would be transported to
ESTRADA in Guatemala.

             d.   CS-2 also stated that, in exchange for the drug
money, CS-2 wanted ESTRADA to help the Sinaloa Cartel transport
cocaine through airports in Guatemala. CS-2 estimated that the
Sinaloa Cartel would send approximately 6 cocaine-laden
airplanes per month through Guatemala, each of which would carry
multiple tons of cocaine, and that CS-2 would pay ESTRADA the
value of approximately 10 percent of the cocaine on each plane.
In sum, CS-2 estimated that ESTRADA would receive payment for
the value of approximately 40 to 50 tons of cocaine. During the
course of the February 8 Meeting, the participants discussed
that the cocaine was destined for the United States.




                                    7
       Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 8 of 14



             e.   ESTRADA agreed to assist the Sinaloa Cartel's
activities in exchange for campaign financing as proposed by cs-
2.


             f.   GONZALEZ and ESTRADA also again discussed
assassinating political rivals, and ESTRADA provided CS-2 with
the names of two individuals who were potential targets.
ESTRADA also identified one individual to target first, and he
noted that this assassination would be easy to complete because
the target had many enemies in Guatemala.

             g.   Finally, CS-2 explained that by the following
week CS-2's clients in New York should start paying CS-2 for
cocaine. As a result, CS-2 told ESTRADA that CS-2 expected to
have the first $5 million ready for the Estrada Campaign in the
near future.

         February 2019 Meetings in Florida and Guatemala

          13. On or about February 14, 2019, JUAN PABLO
GONZALEZ MAYORGA, the defendant, met with CS-2 an9 an undercover
officer ("UC-1") in an undercover DEA warehouse (the
"Warehouse") in Florida (the "February 14 Meeting").  This
meeting was audio and video recorded.  Based on my review of the
recordings of the February 14 Meeting, my review of draft
transcripts of the February 14 Meeting, and my conversations
with CS-2 and UC-1, I have learned that during the course of the
February 14 Meeting, the following occurred, in substance and in
part:

            a.    CS-2 introduced UC-1 to GONZALEZ as a hitman
who was available for hire to carry out the assassinations
proposed by GONZALEZ and MARIO AMILCAR ESTRADA ORELLANA, the
defendant.

             b.   GONZALEZ then discussed with CS-2 and UC-1 the
Estrada Campaign's desire to assassinate certain political
rivals. GONZALEZ identified for CS-2 the person he thought was
easiest "to take out," and stated that he wanted it done "as
fast as possible." GONZALEZ also promised to provide CS-2 and
UC-1 with additional information on their initial targets, and
GONZALEZ told them that "we want to see the public reaction
after the first two hits" before going forward with the others.
GONZALEZ also told them that he could provide "lots of AK-47s"
to carry out the job, and when UC-1 specified that he needed "3



                                    8
       Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 9 of 14



AK-47s and 2 pistols," GONZALEZ replied that "Mario [ESTRADA]
will have everything ready for you."

             c.   CS-2 and UC-1 showed GONZALEZ a vehicle located
in the Warehouse (the "Vehicle") that contained packages of fake
U.S. currency secreted in a hidden compartment inside the trunk.
CS-2 and UC-1 then advised GONZALEZ that the Vehi'cle contained
approximately $5 million for the Estrada Campaign.

            d.    GONZALEZ then placed a video call to ESTRADA.
During that call, GONZALEZ handed the phone to CS-2, and CS-2
used GONZALEZ'S phone to show ESTRADA the Warehouse and
purported bulk currency in various locations in the Warehouse.

          14. On or about February 14, 2019, MARIO AMILCAR
ESTRADA ORELLANA, the defendant, met with CS-1 in the vicinity
of Guatemala City, Guatemala (the "Second February 14 Meeting").
This meeting was audio recorded.  Based on my review of the
recordings of the Second February 14 Meeting, my review of draft
transcripts of the Second February 14 Meeting, and my
conversations with CS-1, I have learned that during the course
of the Second February 14 Meeting, ESTRADA stated, in substance
and in part, that GONZALEZ was careless for calling him from the
Warehouse, and ESTRADA was concerned about potential criminal
charges as a result of their activities.

          15. On or about February 18, 2019, MARIO AMILCAR
ESTRADA ORELLANA, the defendant, met with CS-1 in the vicinity
of Guatemala City, Guatemala (the "February 18 Meeting").  This
meeting was audio recorded.  Based on my review of the recording
of the February 18 Meeting, my review of draft transcripts of
the February 18 Meeting, and my conversations with CS-1, I have
learned that during the course of the February 18 Meeting, the
following occurred, in substance and in part:

             a.   ESTRADA stated that he had associates ready to
receive money from the Sinaloa Cartel.   CS-1 responded that the
Sinaloa Cartel had originally planned to provide the money to
the Estrada Campaign from a large drug sale in New York, but
when JUAN PABLO GONZALEZ MAYORGA, the defendant, traveled to
Miami, they instead decided to use drug money from sales in
Miami.

            b.    ESTRADA and CS-1 then discussed the Sinaloa
Cartel's drug-trafficking activities and the potential for the
Cartel to benefit from the developing relationship with the
Estrada Campaign.   CS-1 said that the Sinaloa Cartel was sellins


                                    9
      Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 10 of 14



weapons to customers that included a Lebanese arms dealer, and
ESTRADA responded that weapons trafficking was a huge business.

          16. On or about February 27, 2019, MARIO AMILCAR
ESTRADA ORELLANA, the defendant, met with CS-1 and CS-2 on an
undercover DEA yacht (the "UC Yacht") in the vicinity of Miami,
Florida (the "February 27 Meeting"). This meeting was audio and
video recorded. Based on my review of the recording of the
February 27 Meeting, my review of draft transcripts of the
February 27 Meeting, and my conversations with CS-1, I have
learned that during the course of the February 27 Meeting, the
following occurred, in substance and in part:

            a.    ESTRADA began the meeting by stating that he
expected to win the election, and wanted to be clear with CS-1
and CS-2 about their partnership and plans.

             b.   CS-2 told ESTRADA that the Sinaloa Cartel
recently received 30 tons of cocaine in New York, and that the
cartel would pay ESTRADA from the proceeds of that cocaine.  cs-
2 also stated that the Sinaloa Cartel already had $5 million in
Miami for ESTRADA.  ESTRADA replied, among other things, that he
has a contact ("CC-1") who was able to help move money to
Guatemala.

             c.   CS-2 and ESTRADA also discussed their agreement
concerning how ESTRADA would support the Sinaloa Cartel's drug
trafficking if ESTRADA were elected president. CS-2 stated that
the cartel wanted to send up to approximately six cocaine-laden
planes per month to Guatemala, and that ESTRADA would receive 10
percent of the profits from sale of the cocaine transported.
CS-2 also stated that the drugs would be transported from
Guatemala, through Mexico, and then into New York.

            d.    ESTRADA stated that he was "convince[d] that
I'm going 70 win [the election]" and that after he won, ESTRADA
would support the cartel's drug-trafficking activities in
Guatemala.  In particular, ESTRADA agreed to accept the Sinaloa
Cartel's cocaine-laden planes at airports and ports in
Guatemala. ESTRADA also agreed to appoint cartel members to key
government positions.

             e.   ESTRADA asked CS-2 to bring him 1 or 2 million
dollars because ESTRADA needed to quickly invest it in the
campaign.  CS-2 provided ESTRADA with $10,000 in cash, and noted
that CS-2 did not want to give ESTRADA more money at that time



                                   10
      Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 11 of 14



because a large sum of money could draw law enforcement scrutiny
on ESTRADA'S trip home.

             f.   ESTRADA also told CS-2 that he no longer wanted
CS-2 and UC-1 to move forward with the proposed assassinations.
ESTRADA explained that someone else was going to assassinate one
of the potential targets, and ESTRADA thought it would bring too
many problems if they proceeded with the other assassinations.

          March 2019 Meetings in Florida and Guatemala

          17. On or about March 4, 2019, MARIO AMILCAR ESTRADA
ORELLANA, the defendant, met with CC-1 and CS-1 at ESTRADA'S
office in the vicinity of Guatemala City, Guatemala (the "March
4 Meeting").  This meeting was audio recorded. Based on my
review of the recordings of the March 4 Meeting, my review of
draft transcripts of the March 4 Meeting, and my conversations
with CS-1, I have learned that during the course of the March 4
Meeting, the following occurred, in substance and in part:

             a.   ESTRADA emphasized that the Estrada Campaign
urgently needed funds from the Sinaloa Cartel to pay its
expenses.  ESTRADA, CC-1, and CS-1 discussed how they could
deliver the Cartel's money to the Estrada Campaign in Guatemala.
ESTRADA suggested that they use the UC Yacht to transport
ESTRADA'S money.   ESTRADA then took out a map, and demonstrated
how the UC Yacht could travel from Miami, through Cuba, before
arriving in Guatemala.

              b.   CC-1 questioned whether the UC Yacht would be
detected by law enforcement, and ESTRADA responded that those
risks were mitigated by the fact that the UC Yacht was a luxury
yacht, flying the American flag, and sailed by American
citizens.   ESTRADA further explained that it might be easier to
buy a yacht than to pay the transportation fees they had been
discussing.

          18. On or about March 5, 2019, MARIO AMILCAR ESTRADA
ORELLANA, the defendant, met with CC-1 and CS-1 at ESTRADA'S
office in the vicinity of Guatemala City, Guatemala (the "March
5 Meeting").  This meeting was audio recorded. Based on my
review of the recordings of the March 5 Meeting, my review of
draft transcripts of the March 5 Meeting, and my conversations
with CS-1, I have learned that during the course of the March 5
Meeting, the following occurred, in substance and in part:




                                   11
;
          Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 12 of 14



                 a.   CS-1 told ESTRADA that he had a source who
    could move $500,000 per week at a rate of 12 percent commission.
    ESTRADA responded that CC-1 had also found someone who was able
    to help move money from Miami.   ESTRADA then instructed CC-1 to
    finalize negotiations with CC-l's source for the first $2
    million that they were seeking to transport.

                 b.   CC-1 explained that CC-l's supplier was someone
    whom CC-1 had known for a long time, and CC-1 had contacts in
    Guatemala City who could exchange the United States dollars to
    local currency.

              19. On or about March 25, 2019, MARIO AMILCAR ESTRADA
    ORELLANA, the defendant, met with CS-1 at ESTRADA'S office in
    the vicinity of Guatemala City, Guatemala (the "March 25
    Meeting"). This meeting was audio recorded.   Based on my review
    of the recordings of the March 25 Meeting, my review of draft
    transcripts of the March 25 Meeting, and my conversations with
    CS-1, I have learned that during the course of the March 25
    Meeting, the following occurred, in substance and in part:

                a.    ESTRADA stated that he was arranging for
    another crew to get involved to bring the balance of the money
    from the Sinaloa Cartel to Guatemala because ESTRADA had run out
    of money himself and his campaign was stalling.

                 b.   ESTRADA also stated that he was separately
    working with a drug trafficker based in Guatemala, who was also
    supporting ESTRADA's bid for president. ESTRADA also told CS-1
    that he heard that people from the JNG Cartel wanted to provide
    ESTRADA with funding as well. 6

              20. On or about April 11, 2019, CS-2 contacted MARIO
    AMILCAR ESTRADA ORELLANA, the defendant, by phone while CS-2 was
    in Manhattan, New York (the "April 11 Call"). The April 11 Call
    was audio recorded. Based on my review of a draft transcript of
    the April 11 Call and my conversations with CS-2,  I have
    learned that during the course of the April 11 Call, the
    following occurred, in substance and in part:




    6 Based on my training and experience, I have learned that the
    "JNG Cartel" is a reference to the Jalisco Nueva Generaci6n
    Cartel, a drug-trafficking organization based in Jalisco,
    Mexico.


                                       12
..         Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 13 of 14



                 a.    CS-2 informed ESTRADA that CS-2 was in
     Manhattan making a drug delivery and that once the drugs were
     paid for, CS-2 would have the money to deliver to ESTRADA.

                  b.   CS-2 further told ESTRADA that CS-2 had been
     authorized to have a new distribution route from Guatemala,
     through Mexico, to New York,· and the new route would start once
     ESTRADA won the election. ESTRADA responded by saying that they
     were "crossing the river without having built the bridge," and
     that he needed the money CS-2 had promised before he would
     support the cartel's drug-trafficking activities.

               21. On or about April 11, 2019, CS-2, contacted JUAN
     PABLO GONZALEZ MAYORGA, the defendant, by phone while CS-2 was
     in Manhattan, New York (the "Second April 11 Call"). The Second
     April 11 Call was audio recorded. Based on my review of a draft
     transcript of the Second April 11 Call and my conversations with
     CS-2,  I have learned that during the course of the Second April
     11 Call, the following occurred, in substance and in part:

                  a.   CS-2 informed GONZALEZ that CS-2 now had money
     available for the Estrada Campaign, and CS-2 asked if GONZALEZ
     could travel to Miami to pick up the money.   GONZALEZ responded
     that he could travel to Miami, and CS-2 and GONZALEZ discussed
     when GONZALEZ could travel.

                 b.    GONZALEZ and CS-2 also discussed how if ESTRADA
     was elected president the CSes would be placed in key positions
     within the government. GONZALEZ stated that he would discuss
     specific positions with CS-2 once CS-2 delivered the money to
     GONZALEZ for the Estrada campaign.




                                        13
       Case 1:19-cr-00328-JSR Document 1 Filed 04/16/19 Page 14 of 14



     WHEREFORE,   deponent prays that warrants issue for MARIO
AMILCAR ESTRADA   ORELLANA and JUAN PABLO GONZALEZ MAYORGA, the
defendants, and   that they be arrested and imprisoned or bailed,
as the case may   be.


                                    FRAN~-
                                    Special Agent
                                    Drug Enforcement Administration




                            JUDGE
                            YORK




                                     14
